Citation Nr: 9915422	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The appellant served on active duty from June 1968 to March 
1976.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from a decision dated in September 1994, by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant served on active duty from June 1968 to 
March 1976 which included a tour of duty in Vietnam.

2. VA hospitalization and outpatient treatment reports dated 
from 1986 to 1997 reflect various psychiatric diagnoses 
including PTSD.

3. VA psychological test results dated in July 1998 did not 
support the diagnosis of PTSD.

4. On VA psychiatric examination by a board of two 
psychiatrists in August 1998, the examiners concluded that 
the appellant did not meet the criteria for a diagnosis of 
PTSD and that his personality disorder was unrelated to 
his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Specifically, 
his contentions regarding his experiences in Vietnam coupled 
with the various medical reports of record which reflect 
diagnoses of PTSD are deemed sufficient to render the claim 
plausible.

The record reflects that over the years, the appellant has 
received various psychiatric diagnoses including alcohol 
dependence and multiple substance abuse, late onset 
dysthymia, situational depression, antisocial personality 
disorder as well as PTSD.  In view of this history, as 
previously documented within the August 1997 remand, this 
case was returned to the RO for additional development to 
include examination by a board of two psychiatrists in an 
effort to identify the correct psychiatric diagnosis, if any, 
and to obtain an opinion regarding the relationship between 
any psychiatric disorder found, to include PTSD, and the 
appellant's period of active duty.

In July and August 1998, the requested psychiatric 
examinations were conducted.  In July 1998, the appellant 
underwent psychological testing to include the Millon 
Clinical Multiaxial Inventory (MCMI-II)(2nd Ed.), the 
Minnesota Multiaxial Personality Inventory (MMPI-2)(2nd Ed.) 
and the Trauma Symptom Inventory (TSI).  Upon completion of 
these tests, the examiner provided the following summary:

[The appellant] was administered three 
psychological measures and he produced 
valid profiles on all.  He appears to 
have responded to questions in an honest 
fashion.  His MMPI-2 and MCMI-II profiles 
are consistent with each other and 
suggest that he is experiencing 
clinically significant levels of anxiety 
and depression.  A tendency to produce 
physical symptoms was also suggested by 
testing.  His test scores reflected his 
substance abuse history.  Neither the 
MMPI-2 nor the MCMI-II are measures 
specific to PTSD.  On the Trauma Symptom 
Inventory, none of the scales associated 
with PTSD was (sic) elevated.  Testing 
suggests that [the appellant] is 
experiencing some psychological symptoms 
and that he feels a moderate level of 
distress.  Testing did not offer strong 
support for the PTSD diagnosis in 
particular.

In August 1998, the appellant underwent examination by a 
board of two psychiatrists.  It was noted that the 
information for the interview was obtained from the 
appellant, his medical records and from his claims folder.  
After completion of a thorough examination, the diagnoses 
were Axis I polysubstance dependence, reportedly in 
remission, Axis II personality disorder not otherwise 
specified with antisocial traits.  The examiners further 
concluded that:

The examination performed today revealed 
findings consistent with a personality 
disorder with antisocial features, an 
extensive history of polysubstance abuse, 
reportedly in remission was also noted.  
Based upon the DSM-IV, the patient does 
not meet the criteria for posttraumatic 
stress disorder, as he does not meet the 
criteria C for persistent avoidance of 
stimuli.  There is also some question as 
to whether a distinct well-defined 
stressor outside the usual realm of human 
experience occurred, although he was in 
combat in Vietnam.  It is recommended 
that the patient continue with treatment 
for his personality disorder.  It is not 
believed by the examiners that his 
personality disorder resulted from his 
experiences in the military, as there is 
evidence of a lifelong pattern of 
antisocial behavior and substance abuse.

After careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim to service connection for PTSD.  While 
various diagnoses of PTSD are noted within several reports 
throughout the record, when viewed in light of the above 
summarized examination findings, the diagnoses of PTSD are 
not found to be of sufficient probative value to serve as the 
basis for service connection.  These diagnoses were not shown 
to be based upon any information other than the appellant's 
own reports.  In contrast, the above examinations were based 
upon the appellant's reported history, his medical records 
and review of the claims folder.  As a consequence, the July 
and August 1998 VA examination findings of a personality 
disorder are deemed to be more probative and as such assigned 
greater weight than the diagnoses of PTSD which were based 
solely upon the appellant's reported history.

In view of the above and the lack of any additional evidence 
of equal dignity to the contrary, entitlement to service 
connection is not warranted.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

